        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 1 of 11




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
and                                               )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Intervenor-Defendant.              )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Opinion and Order dated April 28, 2021 (ECF No. 264), the

parties have conferred, and jointly and respectfully file the following status report regarding

planning for further proceedings in this case. Despite the parties’ efforts, we have been unable to

come to a mutual agreement on a schedule for further proceedings. As such, each party’s

position is laid out separately below.

       Plaintiff, Amazon Web Services, Inc. (AWS):

       Consistent with the Court’s prior recognition that “the content of the AR is likely to

affect all subsequent filings proposed by the parties,” ECF No. 223 at 2, AWS requests that the

Court schedule the briefing and filing of a Motion to Complete the Administrative Record,

followed by a Motion to Supplement the Administrative Record and Requests for Discovery,

then Cross-Motions for Judgment on the Administrative Record, in a sequential, stepwise

manner. Accordingly, AWS proposes the following schedule:
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 2 of 11




                                 AWS PROPOSED SCHEDULE
                     Action                                            Date
 AWS Files Renewed Motion to Complete               June 18, 2021
 Government and Microsoft File Responses to         July 9, 2021
 Renewed Motion
 AWS Files Reply in Support of Renewed              July 16, 2021
 Motion to Complete
 All further proceedings                            To be determined

       This sequential approach is both fair and efficient. Any documents produced by

Defendant to complete the administrative record, including the e-mail and Slack messages the

Court twice previously ordered Defendant to produce (ECF No. 15 and ECF No. 55), but that

Defendant refuses to produce (ECF No. 163 at 18) (claiming the Government need not produce

documents the Court ordered it “should” produce because the Court did not state the Government

“must” produce them), will directly impact the content and scope of the Motion to Supplement

and Requests for Discovery. If AWS were to brief the Motion to Complete and Motion to

Supplement and Requests for Discovery concurrently, as the Government proposes, AWS would

in all likelihood be required to file yet another Motion to Supplement the record based upon

information in the belatedly produced record documents. This would result in additional rounds

of briefing by each party and further delay resolution of the protest and the implementation of the

JEDI program.

       The Government’s invocation of national security does not justify—and is, in fact,

antithetical to—the inefficient briefing schedule it proposes. As the Government has conceded,

“[i]rrespective of the urgency, a procurement of this magnitude cannot be conducted overnight.”

ECF No. 173 at 14 (citing ECF No. 139 at 66). DoD has not articulated why taking the time to

ensure the record is complete for a fair and full adjudication of AWS’s protest unduly

jeopardizes national security.


                                                2
             Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 3 of 11




             Moreover, as the Court recognized in its preliminary injunction decision, “the benefits of

the JEDI program, while no doubt significant, are prospective,” as “a delay in the JEDI program

would simply require defendant to continue using the means by which it is presently

accomplishing its important missions….” ECF No. 173 at 15. DoD’s public statements and

actions during this protest confirm the Court’s reasoning and make clear that DoD would suffer

no harm from a sequential briefing schedule. According to former DoD Chief Information

Officer Dana Deasy, following this Court’s preliminary injunction, DoD “quickly took a portion

of the JEDI engineering team and pivoted them to work with the services, the combatant

commands, those early adopters … and said how can we help find homes where you can go and

we can at least get energy and effort started.”1 As Deasy explained, “[w]hen we got put on hold

with JEDI, that didn’t mean we were going to stop working on figuring out ways to support the

warfighter.”2 In fact, despite the injunction, DoD has continued to work with agencies to prepare

them for the transition to JEDI “so when the JEDI cloud finally does get awarded, we’re not

starting at day one.”3 And, DoD has publicly touted the expansion of other cloud vehicles it

continues to leverage during the pendency of the protest.4 The Government’s stated “urgent”


   1
     Billy Mitchell, Awaiting JEDI, Pentagon finds “New Homes” For Missions that Need
Cloud Now, Oct. 1, 2020, available at https://www.fedscoop.com/pentagon-cloud-missions-
dana-deasy-jedi/ (last accessed May 28, 2021).
   2
     Sydney J. Freedberg, Jr., JEDI Delay Doesn’t Derail DoD Cloud: Pentagon CIO, Sept. 30,
2020, available at https://breakingdefense.com/2020/09/jedi-delay-doesnt-derail-dod-cloud-
pentagon-cio/ (last accessed May 28, 2021).

  3
       Id.
   4
      See, e.g., Jackson Barnett, “DOD working to expand telework to support classified
information,” Jul. 30, 2020, available at https://www.fedscoop.com/dod-secure-teleworking-
jedi-cloud-contracts/ (noting Deasy “always intended DOD to be a ‘multi-cloud environment.’”)


                                                      3
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 4 of 11




need for JEDI therefore is inconsistent with its prior statements and unavailing. See Palantir

USG, Inc. v. United States, 129 Fed. Cl. 218, 294 (2016) (finding no immediate national security

consequences in light of existing infrastructure).

       The Government’s argument that the Motions to Complete and to Supplement the

Administrative Record were briefed concurrently at the outset of the protest is misleading and, in

any event, has no bearing on the propriety of doing so now based on the current procedural

posture of the case. At the outset of the case, the Parties proposed, and the Court ordered, a

briefing schedule for AWS’s Motion to Supplement, the Government’s and Microsoft’s Motions

to Dismiss, and AWS’s Motion for Temporary Restraining Order and Preliminary Injunction,

that noted the “parties have proposed that the court issue its ruling . . . on or before February 11,

2020” in the face of an arbitrary deadline imposed by DoD by which it intended to commence

performance. See ECF No. 115. After the Government delayed for weeks in producing

numerous documents it agreed were properly part of the AR, and refused to produce others,

AWS was forced also to file a Motion to Complete the Record. ECF No. 127. The Court then

ordered the Parties to inform the Court whether the Motion to Complete would disrupt the

existing briefing schedule. ECF No. 131. In response to the Court’s order, which noted that

“[c]hanges to the briefing schedule previously entered by the court will compromise the court’s



(last accessed May 28, 2021); Mila Jasper, “How the Defense Department’s MilCloud 2.0 Effort
is Evolving,” Feb. 22, 2021, available at https://www.nextgov.com/it-
modernization/2021/02/how-defense-departments-milcloud-20-effort-evolving/172207/ (“the
number of workloads migrated to milCloud 2.0 doubled last year compared to 2019”) (last
accessed May 28, 2021); Lauren C. Williams, “What’s new in Army cloud,” Aug. 28, 2020,
available at https://fcw.com/articles/2020/08/28/williams-cloud-puckett-carmy.aspx (discussing
emergence of “cArmy,” the Army’s “foundation of common secure cloud services”) (last
accessed May 28, 2021).


                                                  4
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 5 of 11




ability to render decisions on the parties’ preferred timeline,” the Parties filed a joint status report

informing the Court that they would “abide by the deadlines as set pursuant to this court’s rules”

in briefing the Motion to Complete, which resulted in a briefing schedule that overlapped with

the existing schedule, including the Motion to Supplement. ECF Nos. 131, 135.

        In addition, AWS has since filed a new Amended Complaint, ECF No. 236, and

additional record documents have been developed on remand, but withheld from production.

Further factual developments have transpired, including the Trump White House’s stonewalling

of a DoD Inspector General investigation into the very issues that AWS raised in its Amended

Complaint. Id. at 10, 145-49. The Court can, and should, set an efficient briefing schedule that

still gives “due regard to the interests of defense and national security” by accepting AWS’s

proposed schedule.

        Defendant, The United States:

        The United States proposes the following schedule, which we believe to be consistent

with the Court’s expressed desire to allow full briefing and consideration of the issues in this bid

protest, while remaining mindful of the Court’s statutory responsibility in bid protest cases to

“give due regard to the interests of national defense and national security and the need for

expeditious resolution of the action.” 28 U.S.C. § 1491(b)(3).


      DEFENDANT AND DEFENDANT-INTERVENOR PROPOSED SCHEDULE
                   Action                                       Date
 AWS Files Renewed Motion to Complete       June 18, 2021
 and/or Supplement AR and for Discovery
 Government and Microsoft File Responses to July 2, 2021
 Renewed Motions
 AWS Files Replies in Support of Renewed    July 9, 2021
 Motions
 The Court Resolves Renewed Motions         As soon as practicable


                                                   5
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 6 of 11




 If the Court Does Not Grant Discovery or Significant Supplementation of the Record:
 AWS Files Motion for Judgment on the           August 20, 2021
 Administrative Record (MJAR)
 Government and Microsoft File Cross-           September 17, 2021
 MJARs and Oppositions to AWS’s MJAR
 AWS Files Opposition to Cross-MJARs and        October 1, 2021
 Reply
 Government and Microsoft File MJAR             October 15, 2021
 Replies

 If the Court Grants Discovery or Significant Supplementation of the Record:
 Discovery Ends; Government Files                As soon as reasonably practicable
 Administrative Record Supplements
 AWS Files Motion for Judgment on the            21 days after completion of discovery and
 Administrative Record                           completion of administrative record
 Government and Microsoft File Cross-            21 days after filing of AWS’s MJAR
 MJARs and Oppositions to AWS’s MJAR
 AWS Files Opposition to Cross-MJARs and         14 days after filing of
 Reply                                           Government/Microsoft’s Cross-MJARs
 Government and Microsoft File Replies           14 days after filing of AWS’s
                                                 Response/Reply

       No good cause exists to bifurcate renewed briefing on the contents of the administrative

record. In the previous round of briefing on these issues in January and February 2020, the

parties briefed the issues concurrently, on a significantly expedited schedule and alongside

briefing on motions to dismiss and for temporary injunctive relief. This briefing revealed that

the issues presented in these briefs parallel and overlap in a number of important respects. For

example, AWS’s previously filed Motion to Complete the AR asks the Court to consider, in the

alternative to ordering that certain materials be added to complete the AR, ordering that the

Court supplement the AR with the same materials. See, e.g., ECF No. 156 at 19 n.6. Judicial

efficiency counsels consideration of the two motions simultaneously, rather than seriatim.




                                                 6
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 7 of 11




       Moreover, although doubtless some differences in position and circumstance will emerge

in renewed briefing, the parties have thoroughly and extensively briefed these matters before in

this very case. AWS alleges that this fact has no bearing on the current procedural posture in the

case, but fails to identify any difference of substance from the posture of this case over a year

ago. Any benefit gained by taking additional time to rehash in detail issues that the parties have

already explored in depth is greatly outweighed by the ongoing harm to national security or

continued delay in fielding these critical capabilities. The passage of over 18 months since this

bid protest was filed serves to increase the urgency of expeditious resolution now, not reduce it.

       Additionally, AWS’s charge that additional delay is attributable to the Government is

mere rhetoric – as the United States has carefully explained in previous briefing and will again

illustrate in response to AWS’s anticipated motions, AWS is incorrect about the proper contents

of the AR, which is now complete under the law and requires no addition or supplementation.

       Finally, as we have consistently described throughout this litigation, continued delay

significantly harms critical national security interests. Performance under the Joint Enterprise

Defense Infrastructure (JEDI) contract at issue in this litigation, which provides for capabilities

urgently needed in support of national security, continues to be stayed pursuant to the Court’s

preliminary injunction, issued February 13, 2020 (ECF No. 164); see, e.g., Def. Opposition to Pl.

Mot. For TRO and Prelim. Injunction, ECF No. 139, at 53-58, attached declarations. Continued

delay in the start of performance under JEDI entails continuing, and to some degree

compounding, national security implications.

       AWS responds by quoting statements from senior DoD officials explaining the lengths to

which DoD has gone to mitigate the harm to national security stemming from the delay in



                                                  7
        Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 8 of 11




fielding JEDI capabilities. But, as we have acknowledged throughout this litigation, of course

DoD will work to defend the nation, irrespective of whether and when it is able to field JEDI –

its mission is to keep the country safe, and it will work to achieve that mission regardless of the

constraints. AWS’s attempt to leverage this noble calling for its own self-serving interests

merely underscores the need for this Court to fully, fairly, and expeditiously adjudicate AWS’s

allegations so that the DoD may field the tools necessary to achieve its critical mission.

Moreover, AWS’s reliance on the prospective nature of the JEDI program as a factor cutting

against its urgency is misplaced – that a capability is not yet fielded does not negate the urgent

need for it, particularly in a world of renewed great power competition.

        The Court’s jurisdictional statute requires that it “give due regard to the interests of

national defense and national security and the need for expeditious resolution of the action”

when deciding bid protest cases. 28 U.S.C. § 1491(b)(3); see also Linc Gov’t Servs., LLC v.

United States, 96 Fed. Cl. 672, 703 (2010). As such, briefing the issues in this case on an

expedited schedule – typical for any bid protest, let alone one presenting the weighty national

security concerns implicated here – while permitting adequate time for the full exploration of

important issues, is warranted. We propose the above schedule as a reasonable compromise

solution, which would adopt longer than usual protest timelines to afford all parties adequate

time to present arguments fully, while also moving the case forward steadily, in recognition of

the urgent interests at stake.

        Intervenor-Defendant, Microsoft Corporation:

        Microsoft agrees with the schedule proposed and the reasoning expressed by the United

States. Further unnecessary delay in this case is prejudicial to Microsoft, which was ready to



                                                  8
         Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 9 of 11




perform on the JEDI contract until the Court issued the preliminary injunction 15 months

ago. Since then, and despite the fact that it remains unclear when the case will be decided,

Microsoft has continued to invest in the program, has remained ready to perform, and is

incurring continuing costs, while losing anticipated revenue. Microsoft objects to Amazon’s

tactics aimed at prolonging the duration of this protest—despite the needs of our military and the

significant national security interests at stake. Microsoft, therefore, seeks as prompt a decision

as can be obtained, and urges the Court to accept the schedule proposed by the United States for

further litigation in this case.

        *       *       *

        The parties respectfully request that the Court schedule further proceedings in this case as

the Court deems appropriate.

                                                  Respectfully submitted,

s/ Kevin P. Mullen                                BRIAN M. BOYNTON
Kevin P. Mullen                                   Acting Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                        MARTIN F. HOCKEY, JR.
Washington, DC 20006-1888                         Acting Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                           s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                  Assistant Director
Amazon Web Services, Inc.




                                                 9
       Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 10 of 11




                                      s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:             ANTHONY F. SCHIAVETTI
                                      Senior Trial Counsel
J. Alex Ward                          RETA E. BEZAK
Sandeep N. Nandivada                  Trial Attorney
Caitlin A. Crujido                    U.S. Department of Justice
Alissandra D. Young                   Civil Division
MORRISON & FOERSTER LLP               Commercial Litigation Branch
2000 Pennsylvania Ave., NW            PO Box 480
Washington, DC 20006-1888             Ben Franklin Station
                                      Washington, D.C. 20044
Andrew S. Tulumello                   Tel: (202) 305-7572
Daniel P. Chung                       Fax: (202) 305-1571
GIBSON, DUNN & CRUTCHER LLP           anthony.f.schiavetti@usdoj.gov
1050 Connecticut Avenue, NW
Washington, D.C. 20036                 Attorneys for Defendant

Theodore J. Boutrous, Jr.              Of Counsel for Defendant:
Richard J. Doren
Eric D. Vandevelde                    MICHAEL G. ANDERSON
GIBSON, DUNN & CRUTCHER LLP           BENJAMIN M. DILIBERTO
333 South Grand Avenue                Assistant General Counsel
Los Angeles, CA 90071-3197            Washington Headquarters Service &
                                      Pentagon Force Protection Agency
                                      Office of General Counsel
                                      Department of Defense

                                       TYLER J. MULLEN
                                       CCPO Legal Advisor
                                       Assistant General Counsel
                                       Defense Information Systems Agency
                                       Office of the General Counsel



                                       s/ Robert S. Metzger
                                       Robert S. Metzger (Counsel of Record)
                                       Jeffery M. Chiow
                                       Neil H. O’Donnell
                                       Lucas T. Hanback
                                       Stephen L. Bacon
                                       Deborah N. Rodin
                                       Eleanor M. Ross
                                       ROGERS JOSEPH O’DONNELL, P.C.


                                      10
Case 1:19-cv-01796-PEC Document 268 Filed 05/28/21 Page 11 of 11




                                875 15th Street NW, Suite 725
                                Washington, DC 20005
                                Tel: (202) 777-8951
                                Fax: (202) 347-8429
                                Email: rmetzger@rjo.com

                                Attorneys for Intervenor-Defendant
                                Microsoft Corp.

                                Of Counsel for Intervenor-Defendant:

                                LATHAM & WATKINS LLP
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan
                                Margaret Upshaw

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                       Dated: May 28, 2021




                               11
